PER CURIAM.
Willie McCarr challenges the summary denial of his motion pursuant to Florida Rules of Criminal Procedure 3.850 and 3.800(a), which was filed in the circuit court on September 15, 2003. The clerk of the circuit court has informed this court that the court file is not able to be located, and the record for this appeal transmitted by the clerk does not include appellant’s motion.
Accordingly, we affirm the order of the circuit court without prejudice to McCarr’s filing the same motion within sixty days from the date of the mandate in this case. Any such motion shall not be considered successive on account of this refiling. See Hunter v. State, 858 So.2d 1095 (Fla. 2d DCA 2003) (allowing a prisoner to refile a rule 3.850 motion without the motion being considered successive because pages were missing from the copy of the motion in the record, rendering the motion unreadable).
Affirmed without prejudice.
WHATLEY, SALCINES, and STRINGER, JJ., Concur.